Case: 16-13468   Date Filed: 07/25/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13468
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:15-cv-02875-SDM-AEP

RASHIDA STROBER,

                                                           Plaintiff-Appellant,

                                 versus

PAYLESS RENTAL CAR,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 25, 2017)




Before TJOFLAT, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 16-13468        Date Filed: 07/25/2017         Page: 2 of 5


       Rashida Strober, proceeding pro se, appeals the district court’s grant of

Payless Rental Car’s motion to dismiss for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6) and its dismissal of her second amended

complaint with prejudice. Strober’s complaint alleged racial discrimination under

Title II of the Civil Rights Act of 1964. Strober asserts the district court denied her

Fourteenth Amendment due process rights by holding her to the standard of a

licensed attorney and by denying her leave to appeal in forma pauperis. She also

contends the district court denied her Seventh Amendment right to a jury trial by

dismissing her complaint for failure to state a claim under Rule 12(b)(6). After

review, 1 we affirm the district court.

       Strober does not mention Title II at all in her appellate brief, so even though

she is proceeding pro se, she has abandoned the issue on appeal. See Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (providing if a party, even a pro se

litigant, fails to raise an issue on appeal, she has abandoned that issue). Even if she

had properly argued the issue, however, it would not support granting her relief.

       1
           We review de novo a district court’s dismissal for failure to state a claim under Rule
12(b)(6). Catron v. City of St. Petersburg, 658 F.3d 1260, 1264 (11th Cir. 2011). Although the
complaint need not set forth detailed factual allegations, the plaintiff must allege sufficient facts
to render the claim “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570
(2007). “Pro se pleadings are held to a less stringent standard than pleadings drafted by
attorneys and are liberally construed.” Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir.
2011) (quotation omitted). However, “once a pro se IFP litigant is in court, [s]he is subject to
the relevant law and rules of court, including the Federal Rules of Civil Procedure.” Moon v.
Newsome, 863 F.2d 835, 837 (11th Cir. 1989).


                                                  2
                 Case: 16-13468        Date Filed: 07/25/2017        Page: 3 of 5


Strober failed to state a claim under Title II because Payless is not a public

accommodation as defined by the statute; 2 she did not allege facts sufficient to

support her allegation of racial discrimination; she did not exhaust her state

administrative remedies; 3 she asked for money damages when only injunctive

relief was available; and she did not state a basis for injunctive relief. 4



       2
           Title II of the Civil Rights Act of 1964 prohibits discrimination on the grounds of race,
color, religion, or national origin in places of public accommodation. 42 U.S.C. § 2000a(a).
Under Title II, a place of public accommodation is:
        (1) any inn, hotel, motel, or other establishment which provides lodging to
        transient guests, other than an establishment located within a building which
        contains not more than five rooms for rent or hire and which is actually occupied
        by the proprietor of such establishment as his residence;
        (2) any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or other
        facility principally engaged in selling food for consumption on the premises,
        including, but not limited to, any such facility located on the premises of any
        retail establishment; or any gasoline station;
        (3) any motion picture house, theater, concert hall, sports arena, stadium or other
        place of exhibition or entertainment; and
        (4) any establishment (A)(i) which is physically located within the premises of
        any establishment otherwise covered by this subsection, or (ii) within the
        premises of which is physically located any such covered establishment, and (B)
        which holds itself out as serving patrons of such covered establishment.
Id. § 2000a(b).
       3
            To bring a viable claim under Title II, a plaintiff must first exhaust state or local
administrative remedies, if such remedies are available. See 42 U.S.C. § 2000a-3(c) (stating that,
if a state or local law prohibits the alleged discriminatory act and a state or local agency has
authority to grant relief from the discriminatory act, no civil action can be brought until 30 days
after the appropriate authority has been given written notice of the discriminatory act). The
Florida Civil Rights Act prohibits an individual from being denied access to places of public
accommodation based on race, and the Florida Commission on Human Relations is charged with
investigating complaints made pursuant to the Florida Civil Rights Act. Fla. Stat. §§ 760.03,
760.06, 760.08, 760.11.
       4
          A Title II plaintiff may obtain an injunction as a remedy, but not money damages. See
Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1007 (11th Cir. 1997). To state a claim for
injunctive relief, “a plaintiff must show . . . a likelihood of substantial and immediate irreparable
injury.” Id. (quotations omitted).
                                                  3
               Case: 16-13468     Date Filed: 07/25/2017    Page: 4 of 5


      Strober also provides no evidence in support of her “conflict of interest”

argument; does not explain which “guidance rules” she was forced to follow or

how they were unlawful; and does not explain how the district court denied her

equal protection. She has abandoned these arguments, as she failed to elaborate on

them beyond a mere mention. See Greenbriar, Ltd. v. City of Alabaster, 881 F.2d
1570, 1573 n.6 (11th Cir. 1989) (failing to elaborate on an argument beyond

merely mentioning it as an error abandons that argument).

      Similarly, Strober has waived her arguments the Rule 12(b)(6) dismissal

violated her Seventh and Fourteenth Amendment rights because she did not make

those arguments with specificity to the district court and no exception to the

general rule applies. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324,

1332 (11th Cir. 2004) (quotation omitted) (explaining arguments raised for the first

time on appeal are not considered unless: (1) the issue raised for the first time on

appeal is a pure question of law and “refusal to consider it would result in a

miscarriage of justice;” (2) the appellant “raises an objection to an order” that she

had “no opportunity to raise” in the district court; (3) “the interest of substantial

justice is at stake;” (4) the issue was “not passed on below” and “the proper

resolution is beyond any doubt;” and (5) the issue “presents significant questions

of general impact or of great public concern”). Again, even if Strober had made

the arguments to the district court, they would be unpersuasive on appeal because


                                           4
              Case: 16-13468     Date Filed: 07/25/2017    Page: 5 of 5


the district court properly dismissed her second amended complaint with prejudice

for failure to state a claim. See, e.g., Garvie v. City of Fort Walton Beach, 366
F.3d 1186, 1190 (11th Cir. 2004) (holding that a grant of summary judgment did

not violate the Seventh Amendment).

      Finally, to the extent Strober appeals the district court’s denial of leave for

her to appeal in forma pauperis, it was not a final order from which an appeal will

lie, and we dismiss the issue for lack of jurisdiction. See Gomez v. United States,

245 F.2d 346, 347 (5th Cir. 1957) (stating an application for leave to proceed in

forma pauperis on appeal, “is not a final order from which an appeal will lie”).

      AFFIRMED.




                                          5